TUCKETT, Justice:
The defendant Lawrence M. King initiated the proceedings we are here concerned with for the purpose of modifying a decree of divorce so as to reduce the alimony payments he is obligated to pay to the plaintiff. This matter was before this court in a prior appeal, and the decision of the court detailed the facts sufficiently so as to obviate the necessity of repeating them here.1 As a result of the first appeal the case was remanded to the district court for further proceedings and a determination as to the circumstances of the parties as they existed at that time.
 A further hearing was had in the court below and the court found that there had been a change of circumstances since the original decree was entered in that the health of the plaintiff had improved to such an extent that she was able to seek and to accept gainful employment. The court directed that the alimony payable under the decree be reduced to the sum of $100 per month for a period of six months and thereafter to the sum of $50 per month for the period of one year, and thereafter the alimony was to terminate. The record supports the findings and the decision of the court as to the reduction in alimony, however, we are of the opinion that the court should retain jurisdiction of the cause for the purpose of determining in the future, if the necessity should arise, as to whether or not the plkintiff is able to maintain herself.
The order of the court is affirmed, except it is directed that the order be modified to provide for alimony in a nominal sum. No costs awarded.
CALLISTER, C. J., and HENRIOD, ELLETT and CROCKETT, JJ., concur.

. 25 Utah 2d 163, 478 P.2d 492.